Per Curiam:
The plaintiff should have been required to give the particulars which the defendant demanded, and which were denied at Special Term. If the notification of death was in writing it cannot prejudice .the plaintiff in any way to give a copy of the writing, nor can it prejudice her to state the particular acts of omission or commission upon which she rests her claim that defendant has waived tho requirements of its poliey as to the furnishing of proofs of *917death, and as to the time within which action must be brought. This is not, in any proper sense, requiring the plaintiff to disclose her evidence, but merely calling upon her to state the particular facts upon which she bases her general assertion of waiver. The order, in so far as it refuses to order these particulars, must be reversed, with ten dollars costs and disbursements, and the defendant’s motion granted in full, with ten dollars costs. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.